—Judgment, Supreme Court, New York County (Elliott Wilk, J.), entered July 11,1997, which denied petitioner owner’s application to annul respondent Division of Housing and Community Renewal’s (DHCR) determination finding that petitioner had failed to maintain the building-wide service of basement storage space for tenants, directing petitioner to restore such service, and ordering a rent reduction until such service was restored, and dismissed the petition, unanimously affirmed, without costs.
Respondent’s determination that basement storage space is a required service has rational support in the record, including claims by tenants of the existence and use of storage bins in the basement, an inspection report and photographs confirming such claims, and evidence that building-wide storage could be accommodated by the 300 square feet of space contained in each of the five storage bins in the basement. Due process did not require a hearing (see, Matter of Rubin v Eimicke, 150 AD2d 697, lv denied 75 NY2d 704). We have considered petitioner’s other arguments and find them unpersuasive. *205Concur — Sullivan, J. P., Nardelli, Wallach, Andrias and Saxe, JJ.